 Case 3:20-cv-00037-GEC Document 19 Filed 08/31/20 Page 1 of 2 Pageid#: 86




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                                Charlottesville Division

JOSEPH DRAEGO,

                      Plaintiff,

v.                                                   Civil Action No.: 3:20-cv-37

RaSHALL M. BRACKNEY,
And
JOSEPH D. PLATANIA,

                      Defendants.

         NOTICE OF INTENT TO SUBMIT MOTION FOR CONSIDERATION

       Defendant RaShall M. Brackney respectfully notifies the Court that she does not intend to

reply to Plaintiff’s Statement (ECF No. 17) in response to this Defendant’s Motion to Dismiss

(ECF No. 12). Furthermore, pursuant to Local Rule 11(b), Defendant notifies the Court that all

Defendants agree to the submission of the motion and all papers filed in connection therewith

without a hearing. Defendant acknowledges that Plaintiff has expressed a desire for a hearing

before the Court, but Defendant does not believe a hearing is necessary to aid the Court in

deciding the legal issues presented in the briefs. Should the Court decide to hold a hearing on

the motion, Defendant stands ready to appear.

                                                     RaSHALL M. BRACKNEY,

                                             By:                    /s/
                                                                 Of Counsel
John A. Conrad (VSB No. 17640)
Counsel for RaShall M. Brackney
The Conrad Firm
1520 W. Main Street, Suite 204
Richmond, Virginia 23220
(804) 359-6062 (phone)
(804) 359-6064 (fax)
jconrad@theconradfirm.com
 Case 3:20-cv-00037-GEC Document 19 Filed 08/31/20 Page 2 of 2 Pageid#: 87




John C. Blair, II
Counsel for RaShall M. Brackney
Charlottesville City Attorney
605 East Main Street
Charlottesville, Va. 23220
(434) 970-3131
blairjc@charlottesville.gov

                                 CERTIFICATE OF SERVICE

        I hereby certify that on this 31st day of August 2020, I electronically filed the foregoing
with the Clerk of Court using CM/ECF system, who will then send notification of such filing to
the following:

     Blaire Hawkins O’Brien (VSB No. 83961)
     Assistant Attorney General
     Office of the Attorney General
     202 N. 9th Street
     Richmond, VA 23219
     mhawkins@oag.state,va.us

     A. Anne Lloyd (VSB No. 79105)
     Assistant Attorney General
     Office of the Attorney General
     202 N. 9th Street
     Richmond, VA 23219
     alloyd@oag.state.va.us

     And I have emailed and mailed, postage prepaid, a copy of same to the pro se Plaintiff,
Joseph Draego as follows:

       Joseph Draego
       730 Montei Drive
       Earlysville, VA 22935
       jdraego11@hotmail.com


                                                                   /s/
                                              John A. Conrad (VSB No. 17640)
                                              Counsel for RaShall M. Brackney
                                              The Conrad Firm
                                              1520 W. Main Street, Suite 204
                                              Richmond, Virginia 23220
                                              (804) 359-6062 (phone)
                                              (804) 359-6064 (fax)
                                              jconrad@theconradfirm.com



                                                 2
